UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7505



BILLY LEE LISENBY, JR.,

                                              Plaintiff - Appellant,

          versus


MARK MELTON; RICKEY QUICK;       DONNIE   HILL;
RICHARD ROLLINS; JOHN CRAWLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-96-3075-4-18BE)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Lee Lisenby, Jr., Appellant Pro Se. L. Hunter Limbaugh,
Robert Thomas King, WILLCOX, MCLEOD, BUYCK & WILLIAMS, P.A.,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Lee Lisenby, Jr., a South Carolina inmate, appeals the

district court’s order granting summary judgment on all but one of

his claims under 42 U.S.C.A. § 1983 (West Supp. 1998).   We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2